Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
           Applicant’s submission filed on August 16, 2022 has been entered.  

Claim Objection
Claims 1, 2 and 5 are objected to because of the following informalities:  
(1) In claim 1, line 10, “laying” should read --lying--.  Note line 5 of the claim.
Appropriate correction is required.
 
Claim Rejection - 35 U.S.C. 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2017/0197320) in view of Schmidt (U.S. Patent No. D406,221).  
           Regarding claim 1, Chen discloses a safety utility knife (100, see Fig.2) comprising:
           a grip part (10);
           a blade (20) projecting from the grip part (10), the blade (20) being formed with through-holes (25,26, see Fig.4 as annotated below);

    PNG
    media_image1.png
    641
    784
    media_image1.png
    Greyscale

           at least one head part (30) arranged at at least one tip (T) of the blade (20); and
           coupling parts (CP, “by injection”, see paragraph [0026]) lying within the through-holes (25,26) coupling the grip part (10) and the at least one head part (30) together substantially as claimed except the connection between Chen’s at least one head part (30) and the grip part (10) is by means of the coupling parts (CP) lying within the through-holes (25,26) rather than by solely a coupling part lying within a through-hole in the blade (20).  In other words, Chen’s blade (20) has multiple through-holes (25,26) with coupling parts (C) lying within.   
            Schmidt shows a blade (see Fig.1) formed with only one single through-hole to facilitate attachment of the blade. 
            Because both Chen and Schmidt teach providing a blade with at least one through hole to facilitate attachment of the blade, it would have been obvious to one skilled in the art to modify Chen’s blade (20) by substituting Schmidt’s one single through-hole for Chen’s plural through holes to achieve the predictable result of attaching the blade to other element(s).     
            Chen thus modified meets the claimed limitations of “the through-hole extends from the at least one head part (30) to at least part of the grip part (10) along a first axis transverse to a longitudinal axis of the grip portion (10)” and “the coupling part lying within the through-hole is the sole connection between the at least one head part (30) and the grip part (10) apart from the blade (20).
            Regarding claim 3, Chen discloses a safety utility knife (100, see Fig.2) comprising:
           a grip part (10);
           a blade (20) projecting from the grip part (10), the blade (20) being formed with through-holes (25,26, see annotated Fig.4);
           at least one head part (30) arranged at at least one tip (T) of the blade (20); 
           coupling parts (CP, “by injection”, see paragraph [0026]) lying within the through-holes (25,26) coupling the grip part (10) and the at least one head part (30) together;
           the blade (20) is a single blade (20);
           the at least one tip (T) of the blade (20) includes two tips (T);
           the two tips (T) of the single blade (20) project from the grip part (10) in opposite directions from each other along an axis transverse to the longitudinal axis of the grip part (10); and
           the at least one head part (30) is two head parts (30), with each of the two head parts (30) being disposed at a respective one of the two tips (T) of the single blade (20)          substantially as claimed except Chen’s blade (20) has multiple through-holes (25,26) with coupling parts (C) lying within.   
            Schmidt shows a blade (see Fig.1) formed with only one single through-hole to facilitate attachment of the blade. 
            Because both Chen and Schmidt teach providing a blade with at least one through hole to facilitate attachment of the blade, it would have been obvious to one skilled in the art to modify Chen’s blade (20) by substituting Schmidt’s one single through-hole for Chen’s plural through holes to achieve the predictable result of attaching the blade to other element(s).     
            Chen thus modified meets the claimed limitations of “the through-hole extends from the at least one head part (30) to at least part of the grip part (10) along a first axis transverse to a longitudinal axis of the grip portion (10)” and “the through hole in the single blade (20) extends from one of the two head parts (30) to the other of the head parts (30).
            Regarding claim 5, Chen’s at least one head part (30) includes two head parts (30, see annotated Fig.4), the blade (20) includes two blade portions (B1,B2, see annotated Fig.4) extending away from the grip portion (10) in opposite directions, the at least one tip (24) of the blade (30) includes an outer blade tip (24) located away from the grip part (10) on each of the blade portions (B1,B2), each of the two head parts (30) is arranged at a respective one of the outer blade tips (24), and a first portion of Chen’s modified through-hole extends between a first one of the two head parts (30) and the grip part (10); and a second portion of Chen’s modified through-hole extends between a second one of the two head parts (30) and the grip part (10).    
           Regarding claim 6, Chen discloses a safety utility knife (100, see Fig.2) comprising:
           a grip part (10);
           a blade (20) projecting from the grip part (10), the blade (20) being formed with through-holes (25,26, see annotated Fig.4);
           at least one head part (30) arranged at at least one tip (T) of the blade (20); 
           coupling parts (CP, “by injection”, see paragraph [0026]) lying within the through-holes (25,26) coupling the grip part (10) and the at least one head part (30) together;
           the at least one head part (30) includes two head parts (30);
           the blade (20) includes two blade portions (B1,B2) extending away from the grip part (10) in opposite directions;
          the at least one tip (T) of the blade (20) includes an outer blade tip (T) located away from the grip part (10) on each of the two blade portions (B1,B2); and
          each of the two head parts (30) is arranged a respective one of the outer blade tips (T) substantially as claimed except Chen’s blade (20) has multiple through-holes (25,26) with coupling parts (C) lying within.   
            Schmidt shows a blade (see Fig.1) formed with only one single through-hole to facilitate attachment of the blade. 
            Because both Chen and Schmidt teach providing a blade with at least one through hole to facilitate attachment of the blade, it would have been obvious to one skilled in the art to modify Chen’s blade (20) by substituting Schmidt’s one single through-hole for Chen’s plural through holes to achieve the predictable result of attaching the blade to other element(s).     
            Chen thus modified meets the claimed limitations of “the through-hole extends from the at least one head part (30) to at least part of the grip part (10) along an axis transverse to a longitudinal axis of the grip portion (10)”, “a first portion of the through-hole extends between a first one of the two head parts (30) and the grip part (10)”, “a second portion of the through-hole extends between a second one of the two head parts (30) and the grip part (10)” and “the first and second portions of the through-hole connect to each other in the grip part (10)”.
3.        Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2017/0197320) in view of Schmidt (U.S. Patent No. D406,221) as applied to claims 1 and 3, respectively, and further in view of in view of Applicant’s admitted prior art (see paragraph [0002]-[0003] of applicant’s specification).
          Regarding claims 2 and 4, Chen’s safety utility knife (10) as modified shows all the claimed limitations except it does not explicitly mention the material of the grip part (10), the head part (30) and the coupling part (formed by injection through the through-hole of the blade 20).
          However, as evidenced by the Applicant it is well known in the art to form a grip part and a head part of a utility knife out of “resin” (see paragraph [0003] of Applicant’s specification), and a runner (i.e. a coupling part) is also made of “resin” (see paragraph [0004] of Applicant’s specification).
          Thus, it would have been obvious to one skilled in the art to further modify Chen by making the grip part (10), the head part (30) and the coupling part out of a well-known and commercially available material such as “resin” for the advantages of easy to obtain and low cost.

Remarks
Applicant’s arguments with respect to claims 1-6 have been considered but are moot in light of the above new ground(s) of rejection. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724